Citation Nr: 0721960	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-40 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958 and from April 1958 to November 1958.  The 
veteran subsequently served in the United States Army 
Guard/Reserves 

This appeal arises from January 2004 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") Court issued a decision which set out certain 
notice requirements that must be met in the context of claims 
to reopen.  These requirements were not fully satisfied in 
this case, and therefore, further action in this regard is 
necessary.  

With respect to the veteran's respiratory disability, the 
evidence shows a number of instances of treatment for 
respiratory problems during the veteran's service in the 
1950's.  Indeed, it appears he was medically discharged from 
the Air Force in 1958 due to asthma.  Given this history and 
evidence of current disability, the veteran should be 
examined to ascertain whether any current disability may be 
linked to his in-service respiratory ailments.  Moreover, 
since some of the evidence reflecting in-service treatment 
was provided by the veteran himself, and not included among 
the service records the VA obtained through the routine it 
has established for obtaining such records, an additional 
effort to ensure available service medical records are 
associated with the file should be undertaken.  

With respect to his hearing loss, the veteran has contended 
that the service records reflecting the presence of this 
disability were actually from a period of active duty.  The 
current record is unclear as to what, if any, periods of 
active duty or active duty for training the veteran may have 
had after the 1950's.  Attempts to verify such duty should be 
undertaken.  

Under the circumstances described above, this case is 
Remanded for the following:  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with current notice 
requirements, VA should advise the 
veteran of the information and evidence 
needed to reopen the claims on appeal 
previously denied.  

2.  VA should request the veteran submit 
any copies of service medical or 
personnel records in his possession, and 
identify all health care providers who 
treated him for respiratory illnesses 
between 1958 and 1996.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

3.  VA should attempt to verify any 
period of active duty, or active duty for 
training the veteran had from 1977 to 
1983 through official channels, and 
particularly while he was serving in the 
Kentucky National Guard.   

4.  VA should arrange for the veteran to 
undergo a respiratory examination, the 
purpose of which is to determine if 
current respiratory disability is related 
to service.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  That 
person is asked to review the record, 
noting the in-service respiratory 
treatment, and render an opinion as to 
whether it is at least as likely as not 
that any current respiratory disability 
had its onset in service.  

5.  Thereafter, the claims should be re-
adjudicated.  For any that remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



